           Case 1:21-cv-00092-JB-KK Document 29 Filed 09/03/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

ETP RIO RANCHO PARK, LLC; FAC-ABQ,
LLC; JUNGLE JAM, LLC and DUKE CITY
JUMP, LLC,

               Plaintiffs,

vs.                                                                        No. CIV 21-0092 JB/KK

MICHELLE LUJAN GRISHAM; TRACIE C.
COLLINS and TIM Q. JOHNSON,

               Defendants.

                                             ORDER1

       THIS MATTER comes before the Court on the Defendants’ Opposed Motion to Vacate

Preliminary Injunction Hearing and Set Expedited Briefing Schedule, filed February 11, 2021

(Doc. 14)(“Motion”). The Court held a hearing on February 23, 2021. See Clerk’s Minutes at 1,

filed February 23, 2021 (Doc. 19). The primary issue is whether the Court should vacate the

scheduled preliminary injunction hearing, given that Defendants Governor Michelle Lujan

Grisham, Secretary Tracie C. Collins, and Tim Q. Johnson filed a Motion to dismiss Plaintiffs’

Verified Complaint for Violation of Constitutional Rights to Due Process and Equal Protection

and Request for Preliminary and Permanent Injunctive Relief, filed February 11, 2021 (Doc.

13)(“MTD”). The Court concludes that, given the Court’s busy docket and its desire to conserve

judicial resources, vacating the hearing and rescheduling it for a later date would be inappropriate.

The Court therefore will deny the Motion.




       1
        This Order disposes of the Defendants’ Opposed Motion to Vacate Preliminary Injunction
Hearing and Set Expedited Briefing Schedule, filed February 11, 2021 (Doc. 14). The Court will
issue a Memorandum Opinion at a later date fully detailing its rationale for its decision.
           Case 1:21-cv-00092-JB-KK Document 29 Filed 09/03/21 Page 2 of 3




       At the hearing, the Court explained that it had an extremely busy docket and that it was

about to start a three-and-a-half week jury trial. See Draft Transcript of Hearing at 12:23-13:1

(taken February 23, 2021)(Court).2 The Court noted that neither it, nor the parties, had “all the

time in the world,” given the Court’s busy schedule. Tr. at 12:23-13:1 (Court). The Court

explained that it had already rearranged its schedule to be able to hold the preliminary injunction

hearing, and that to find another time to hold the multi-day hearing would take “quite a while” and

“seems like a tall order.” Tr. at 13:21-14:1 (Court). The Court also emphasized that, because the

Plaintiffs -- ETP Rio Rancho Park, LLC, FAC-ABQ, LLC, Jungle Jam, LLC, and Duke City Jump,

LLC -- had requested emergency injunctive relief, they were entitled to have their motion heard

on an expedited bases. See Tr. at 14:3-9 (Court). For the reasons stated on the record, therefore,

the Court will deny the Motion. See Tr. at 12:23-14:9 (Court).

       IT IS ORDERED that the Defendants’ Opposed Motion to Vacate Preliminary Injunction

Hearing and Set Expedited Briefing Schedule, filed February 11, 2021 (Doc. 14), is denied.




                                                         _________________________________
                                                         UNITED STATES DISTRICT JUDGE




       2
         At the hearing, the Court orally denied the Motion, then went on to hold a hearing on the
preliminary injunction. See Draft Transcript of Hearing at 12:23-13:1 (taken February 23,
2021)(Court). The Court’s citations to the transcript of the hearing refer to the court reporter’s
original, unedited version. Any final transcript may contain slightly different page and/or line
numbers.



                                               -2-
           Case 1:21-cv-00092-JB-KK Document 29 Filed 09/03/21 Page 3 of 3




Counsel:

Angelo J. Artuso
Law Office of Angelo J. Artuso
Albuquerque, New Mexico

--and--

Patrick J. Rogers
Patrick J. Rogers, LLC
Albuquerque, New Mexico

          Attorneys for the Plaintiffs

Holly Agajanian
 General Counsel for Governor Michelle Lujan Grisham
Kyle P. Duffy
Maria S. Dudley
Office of the Governor
Santa Fe, New Mexico

          Attorneys for the Defendants




                                          -3-
